DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-10, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2021/0176747; “Yang”).
Regarding claim 1, Yang teaches a method in a first node for wireless communications, comprising: 
receiving first information, the first information being used to indicate a first time-unit format [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot]; 
determining second information [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated]; and 
determining a first resource pool [Yang ¶ 0124: the UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index]; 
wherein a first time window comprises Q first-type time-domain-resource blocks, Q being a positive integer greater than 1 [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated; ¶ 0124: sidelink SFI index may be configured uniformly or the sidelink SFI index may be configured independently for each slot (here, an SFI configured uniformly is analogous to causing a time window to contain one or more Q first-type slot format(s)); e.g., see Fig. 4 showing time window T containing slots #0-159]; 
any of the Q first-type time-domain-resource blocks comprises a positive integer number of multicarrier symbol(s); a first symbol is one of the positive integer number of multicarrier symbol(s) comprised in any of the Q first-type time-domain-resource blocks [Yang ¶¶ 0113-0115, Table 1: in one slot, the symbol used for the sidelink communication is indicated based on the SFI, e.g., any of the SFI indexes of table 1 may be used to configure symbols 1-14 of a slot as either downlink (D), uplink (U), or unused (X)]; 
the first time-unit format is used for indicating whether the first symbol is a first-type symbol [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot] as either D/U/X)]; 
the second information is used for indicating a positive integer number of first-type time-domain-resource block(s) out of a first time-domain-resource-block subset, and the first time-domain-resource-block subset comprises a positive integer number of first-type time-domain-resource block(s) among the Q first-type time-domain-resource blocks [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)]; 
the first resource pool comprises a positive integer number of first-type time-domain-resource block(s) among the first time-domain-resource-block subset in time domain, and the first time-unit format and the second information are jointly used for determining the first resource pool [Yang ¶ 0070: when the resource configuration of the sidelink resource pool indicates the slot index within the resource indication period (i.e. indicates a number of first-type slots), according to the slot index, the UE determines at least one time domain symbol in each slot corresponding to the slot index as the time domain resources of the sidelink resource pool within the resource indication period T; ¶ 0124: UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 2, Yang teaches the method according to claim 1, comprising: determining whether a first candidate time-domain-resource block belongs to the first time-domain-resource-block subset; wherein the first candidate time-domain-resource block is one of the Q first-type time-domain-resource blocks; the first time-unit format is used for determining whether the first candidate time-domain-resource block belongs to the first time-domain-resource-block subset [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 4, Yang teaches the method according to claim 2, comprising: determining whether the first candidate time-domain-resource block belongs to the first resource pool; wherein the first candidate time-domain-resource block belongs to the first time-domain-resource-block subset [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)]; 
the second information comprises a first bit, which corresponds to the first candidate time-domain-resource block and is used for determining whether the first candidate time-domain-resource block belongs to the first resource pool [Yang ¶ 0063: slot within the resource indication period T is indicated by using a bitmap (a single bit), where a valid bit of the bitmap represents a corresponding slot, at least one time domain symbol in the corresponding slot is used as the time domain resources of the sidelink resource pool; see ¶ 0068: use of indicated candidate resources indicated from BS and SFI to determine a sidelink resource pool].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 6, Yang teaches the method according to claim 4, comprising: determining a first time-frequency-resource block in the first resource pool; transmitting a first signal in the first time-frequency-resource block; wherein the first resource pool comprises the first time-frequency-resource block [Yang ¶ 0124: the UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index; ¶ 0176: UE sends a sidelink signal on the indicated resource used for the sidelink communication, and/or receives sidelink signals of other UE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 7, Yang teaches a method in a second node for wireless communications, comprising: 
transmitting first information, the first information being used to indicate a first time-unit format [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot]; 
wherein a first time window comprises Q first-type time-domain-resource blocks, Q being a positive integer greater than 1 [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated; ¶ 0124: sidelink SFI index may be configured uniformly or the sidelink SFI index may be configured independently for each slot (here, an SFI configured uniformly is analogous to causing a time window to contain one or more Q first-type slot format(s)); e.g., see Fig. 4 showing time window T containing slots #0-159]; 
any of the Q first-type time-domain-resource blocks comprises a positive integer number of multicarrier symbol(s); a first symbol is one of the positive integer number of multicarrier symbol(s) comprised in any of the Q first-type time-domain-resource blocks [Yang ¶¶ 0113-0115, Table 1: in one slot, the symbol used for the sidelink communication is indicated based on the SFI, e.g., any of the SFI indexes of table 1 may be used to configure symbols 1-14 of a slot as either downlink (D), uplink (U), or unused (X)]; 
the first time-unit format is used for indicating whether the first symbol is a first-type symbol [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot] as either D/U/X)]; 
second information is determined by a receiver of the first information [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated], and 
the second information is used for indicating a positive integer number of first-type time-domain-resource block(s) out of a first time-domain-resource-block subset; 
the first time-domain-resource-block subset comprises a positive integer number of first-type time-domain-resource block(s) among the Q first-type time-domain-resource blocks [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)]; 
a first resource pool comprises a positive integer number of first-type time-domain-resource block(s) among the first time-domain-resource-block subset in time domain, and the first time-unit format and the second information are jointly used for determining the first resource pool [Yang ¶ 0070: when the resource configuration of the sidelink resource pool indicates the slot index within the resource indication period (i.e. indicates a number of first-type slots), according to the slot index, the UE determines at least one time domain symbol in each slot corresponding to the slot index as the time domain resources of the sidelink resource pool within the resource indication period T; ¶ 0124: UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 8, Yang teaches the method according to claim 7, comprising: receiving a first signal on a first time-frequency-resource block; wherein the first resource pool comprises the first time-frequency-resource block [Yang ¶ 0124: the UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index; ¶ 0176: UE sends a sidelink signal on the indicated resource used for the sidelink communication, and/or receives sidelink signals of other UE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].\
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 9, Yang teaches a first node for wireless communications, comprising: 
a first receiver [Yang ¶ 0206, Fig. 16: receiving module], receiving first information, the first information being used to indicate a first time-unit format [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot]; 
a second receiver [Yang ¶ 0208, Fig. 16: processing module is configured to determine the time domain resources used for the sidelink communication according to the resource configuration (here, the processing module is analogous to second receiver, which inherently would receive slot configuration and SFI in order to perform processing of said configuration data)], determining second information [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated]; and
the second receiver [Yang ¶ 0208, Fig. 16: processing module (here, the processing module is analogous to second receiver, which inherently would receive slot configuration and SFI in order to perform processing of said configuration data)]], determining a first resource pool [Yang ¶ 0124: the UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index; ¶ 0209: the step in which the time domain resources of the sidelink resource pool are indicated includes that a slot index within a resource indication period is indicated; where the time domain resources of the sidelink resource pool are at least one time domain symbol in a slot corresponding to the indicated slot index]; 
wherein a first time window comprises Q first-type time-domain-resource blocks, Q being a positive integer greater than 1 [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated; ¶ 0124: sidelink SFI index may be configured uniformly or the sidelink SFI index may be configured independently for each slot (here, an SFI configured uniformly is analogous to causing a time window to contain one or more Q first-type slot format(s)); e.g., see Fig. 4 showing time window T containing slots #0-159]; 
any of the Q first-type time-domain-resource blocks comprises a positive integer number of multicarrier symbol(s); a first symbol is one of the positive integer number of multicarrier symbol(s) comprised in any of the Q first-type time-domain-resource blocks [Yang ¶¶ 0113-0115, Table 1: in one slot, the symbol used for the sidelink communication is indicated based on the SFI, e.g., any of the SFI indexes of table 1 may be used to configure symbols 1-14 of a slot as either downlink (D), uplink (U), or unused (X)]; 
the first time-unit format is used for indicating whether the first symbol is a first-type symbol [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot] as either D/U/X)]; 
the second information is used for indicating a positive integer number of first-type time-domain-resource block(s) out of a first time-domain-resource-block subset, the first time-domain-resource-block subset comprises a positive integer number of first-type time-domain-resource block(s) among the Q first-type time-domain-resource blocks [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)]; 
the first resource pool comprises a positive integer number of first-type time-domain-resource block(s) among the first time-domain-resource-block subset in time domain, and the first time-unit format and the second information are jointly used for determining the first resource pool [Yang ¶ 0070: when the resource configuration of the sidelink resource pool indicates the slot index within the resource indication period (i.e. indicates a number of first-type slots), according to the slot index, the UE determines at least one time domain symbol in each slot corresponding to the slot index as the time domain resources of the sidelink resource pool within the resource indication period T; ¶ 0124: UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 10, Yang teaches the first node according to claim 9, comprising: the second receiver [Yang ¶ 0208, Fig. 16: processing module (here, the processing module is analogous to second receiver, which inherently would receive slot configuration and SFI in order to perform processing of said configuration data)]], determining whether a first candidate time-domain-resource block belongs to the first time-domain-resource-block subset list [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot as either D/U/X); here, a time-unit format of a certain type is indicated by SFI index]; 
wherein the first candidate time-domain-resource block is one of the Q first-type time-domain-resource blocks; the first time-unit format is used for determining whether the first candidate time-domain-resource block belongs to the first time-domain-resource-block subset [Yang ¶ 0070: when the resource configuration of the sidelink resource pool indicates the slot index within the resource indication period (i.e. indicates a number, Q, of first-type slots), according to the slot index, the UE determines at least one time domain symbol in each slot corresponding to the slot index as the time domain resources of the sidelink resource pool within the resource indication period T (here, the indicated slot index is analogous to a time-unit format which is used to identify time-domain resources of the slot to use for a sidelink resource pool)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 13, Yang teaches the first node according to claim 10, comprising: the second receiver [Yang ¶ 0208, Fig. 16: processing module (here, the processing module is analogous to second receiver, which inherently would receive slot configuration and SFI in order to perform processing of said configuration data)]], determining whether the first candidate time-domain-resource block belongs to the first resource pool; wherein the first candidate time-domain-resource block belongs to the first time-domain-resource-block subset [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)]; 
the second information comprises a first bit, which corresponds to the first candidate time-domain-resource block and is used for determining whether the first candidate time-domain-resource block belongs to the first resource pool [Yang ¶ 0063: slot within the resource indication period T is indicated by using a bitmap (a single bit), where a valid bit of the bitmap represents a corresponding slot, at least one time domain symbol in the corresponding slot is used as the time domain resources of the sidelink resource pool; see ¶ 0068: use of indicated candidate resources indicated from BS and SFI to determine a sidelink resource pool].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 16, Yang teaches the first node according to claim 13, comprising: a first transmitter, determining a first time-frequency-resource block in the first resource pool; the first transmitter, transmitting a first signal on the first time-frequency-resource block; wherein the first resource pool comprises the first time-frequency-resource block [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].
Regarding claim 17, Yang teaches a second node for wireless communications, comprising: 
a second transmitter, transmitting first information, the first information being used to indicate a first time-unit format [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot]; 
wherein a first time window comprises Q first-type time-domain-resource blocks, Q being a positive integer greater than 1 [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated; ¶ 0124: sidelink SFI index may be configured uniformly or the sidelink SFI index may be configured independently for each slot (here, an SFI configured uniformly is analogous to causing a time window to contain one or more Q first-type slot format(s)); e.g., see Fig. 4 showing time window T containing slots #0-159]; 
any of the Q first-type time-domain-resource blocks comprises a positive integer number of multicarrier symbol(s); a first symbol is one of the positive integer number of multicarrier symbol(s) comprised in any of the Q first-type time-domain-resource blocks [Yang ¶¶ 0113-0115, Table 1: in one slot, the symbol used for the sidelink communication is indicated based on the SFI, e.g., any of the SFI indexes of table 1 may be used to configure symbols 1-14 of a slot as either downlink (D), uplink (U), or unused (X)]; 
the first time-unit format is used for indicating whether the first symbol is a first-type symbol [Yang ¶ 0124: base station indicates a symbol usable for the sidelink in each slot, that is, indicates a sidelink SFI index; see also Table 1 showing SFI indices and corresponding time-unit format of symbols of a slot] as either D/U/X)]; 
second information is determined by a receiver of the first information [Yang ¶ 0062: A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated], and 
the second information is used for indicating a positive integer number of first-type time-domain-resource block(s) out of a first time-domain-resource-block subset; the first time-domain-resource-block subset comprises a positive integer number of first-type time-domain-resource block(s) among the Q first-type time-domain-resource blocks [Yang ¶ 0068: when the base station indicates the sidelink resource pool (i.e. candidate resources/second information), the base station indicates slot index corresponding to one or more slots contained in the sidelink resource pool (i.e. first information), wherein a slot corresponding to the indicated slot index is represented that in time domain, a part of or all symbols in this slot may be used for the sidelink communication (here, the resource pool indication is analogous to second information which indicates the index of slot(s) that contain symbols usable for sidelink, wherein the indicated sidelink type slots are a subset of Q slots of the time period T)]; 
a first resource pool comprises a positive integer number of first-type time-domain-resource block(s) among the first time-domain-resource-block subset in time domain, and the first time-unit format and the second information are jointly used for determining the first resource pool [Yang ¶ 0070: when the resource configuration of the sidelink resource pool indicates the slot index within the resource indication period (i.e. indicates a number of first-type slots), according to the slot index, the UE determines at least one time domain symbol in each slot corresponding to the slot index as the time domain resources of the sidelink resource pool within the resource indication period T; ¶ 0124: UE may determine slots contained in the indicated sidelink resource pool from the received resource configuration, and may also determine an available symbol position according to the indicated sidelink SFI index].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various embodiments of Yang.  The motivation to do so would be to save wireless spectrum resources, reduce data transmission pressure of the core network, and increase the spectrum efficiency of the cellular communication system, reduce the sending power consumption of a terminal, and reduce network operational costs [Yang ¶ 0005; see also ¶ 0044: embodiments of the present application and the features of the embodiments may be combined with each other arbitrarily in a case of no conflict].

Allowable Subject Matter
Claims 3, 5, 11-12, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshioka et al. (US 2022/0123915), ¶¶ 0118-0125, Fig. 15 disclosed the grouping into subsets slot formats indicated through an SFI index, wherein the grouped slot formats share similar ability to be used for sidelink resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474